This case was docketed in this court on July 19, 1913, and was assigned for submission on September 13, 1915, No briefs have been filed by plaintiff in error, and no reason given for failure *Page 371 
so to do. We have examined the record and case-made, and, in our opinion, the judgment was correct.
Following the decision in Smith v. Wharton, ante, p. 185,151 P. 852, we are of the opinion that the judgment should be affirmed.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered.